DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “the matrix structure includes a reflective matrix element 168b and a black matrix element 168a” (claims 7-9 and 15-17) and “the matrix structure includes a first reflective matrix layer, a second reflective matrix layer, and a black matrix element” (claims 11, 19) [no drawing shows “a reflective matrix element” and “a black matrix element” in the matrix structure] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2018200374) in view of IMAOKU et al. (US 20180031897) as IDS provided and Suzuki (US 20190355321).

    PNG
    media_image1.png
    483
    797
    media_image1.png
    Greyscale

Regard to claim 14, Suzuki discloses a display system comprising: 
a backlight [illumination device ID is a side edge type backlight including a light guide plate LG and a light source unit LU]; 
a first display unit [a dimming panel PNL1] disposed proximate the backlight, wherein the first display unit includes: 
an upper substrate SUB2, 
a liquid crystal layer LC1 cooperating with the upper substrate SUB2, wherein the liquid crystal layer LC1 of the first display unit is pixelated, 
wherein 
each pixel PX1 is dynamically configured to optically rotate polarized light to produce a local dimming backlight at the pixel level [the controller CT turns on the first pixel PX1 corresponding to the high luminance part HB and turns off the first pixel PX1 corresponding to the low luminance part LB in the dimming area A1. Further, the controller CT turns on the second pixel PX2 corresponding to the high luminance part HB and turns off the second pixel PX2 corresponding to the low luminance part LB in the display area A2 since the twisted liquid crystal LC1 in pixels is inherently dynamically configured to the optically rotated polarized light when the controller turns on or turns off on pixel], and  
a periphery of each pixel includes a matrix structure disposed thereon [first pixels PX1 are arranged in a matrix along the first direction X and the second direction Y], 
a lower substrate disposed opposite the upper substrate and cooperating with the liquid crystal layer, 
a second display unit [a display panel PNL2 is a transmissive liquid crystal panel] disposed proximate the first display unit; 
controller CT coupled to the first display unit, wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state.

Suzuki fails to disclose the display system comprising (A) a diffuser disposed between the first display unit and the second display unit, wherein the diffuser provides a light profile transition for light transmitted through the first display unit; and (B) a microcontroller coupled to the first display unit, wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state.  

IMAOKU et al. teach the display system comprising (A) a diffuser 40 disposed between the first display unit and the second display unit, wherein the diffuser provides a light profile transition for light transmitted through the first display unit for obtaining inhibition effects of the diffuser sheet on moire [0005] [0011] [0017].

    PNG
    media_image2.png
    391
    1438
    media_image2.png
    Greyscale

Suzuki (US 20190355321) teaches (C) the display system comprising a microcontroller [signal processor 10 is an integrated circuit such as a field-programmable gate array (FPGA) [0025]] for controlling the backlight 50 [the signal processor 10 generates a light control signal (dimming control signal) DI based on the input signal IP. The signal processor 10 outputs the light control signal DI to the light controller 70], the first display unit [a light controller 70] and the second display unit [a display device 30], wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state [The light controller 70 is located between the display device 30 and the illuminator 50 and can therefore control the light amount between the display device 30 and the illuminator 50, thereby ensuring local dimming accuracy more easily [0033]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display system as Suzuki disclosed with (A) a diffuser disposed between the first display unit and the second display unit, wherein the diffuser provides a light profile transition for light transmitted through the first display unit for obtaining inhibition effects of the diffuser sheet on moire [0005] [0011] [0017] as IMAOKU et al. taught; and (B) a microcontroller coupled to the first display unit, wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state for configured to adjust an amount of light emitted from the illuminator [0003] ensuring local dimming accuracy more easily [0033] as Suzuki (US 20190355321) taught.

2.	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2018200374) in view of IMAOKU et al. (US 20180031897) as IDS provided and Suzuki (US 20190355321) applied to claim 14 in further view of Liu et al. (CN 102749752).

IMAOKU et al. fail to disclose the features of 3-11 and 15-19.

    PNG
    media_image3.png
    119
    668
    media_image3.png
    Greyscale

Regard to claim 15, Liu et al. teach the display system, wherein the liquid crystal layer of the first display unit being pixelated includes a first pixel [corresponding to the colour filter film 1, 2, 3] that is contiguous to a second pixel [corresponding to the colour filter film 1, 2, 3]; wherein the first pixel is separated from the second pixel by the matrix structure; wherein the matrix structure includes a reflective matrix element [light reflecting layer 5] and a black matrix element 4; and wherein the black matrix element is disposed immediately contiguous to the second pixel.  

Regard to claim 16, Liu et al. teach the display system, wherein the liquid crystal layer of the first display unit being pixelated includes a first pixel [corresponding to the colour filter film 1, 2, 3] that is contiguous to a second pixel [corresponding to the colour filter film 1, 2, 3]; wherein the first pixel is separated from the second pixel by the matrix structure; wherein the matrix structure includes a reflective matrix element [light reflecting layer 5] and a black matrix element 4; and wherein the reflective matrix element is disposed immediately contiguous to the second pixel.  

Regard to claim 17, Liu et al. teach the display system, wherein the liquid crystal layer of the first display unit being pixelated includes a first pixel [corresponding to the colour filter film 1, 2, 3] that is contiguous to a second pixel [corresponding to the colour filter film 1, 2, 3];  wherein the first pixel is separated from the second pixel by the matrix structure; wherein the matrix structure includes a reflective matrix element [light reflecting layer 5] and a black matrix element 4; wherein the black matrix element is disposed immediately contiguous to the second pixel; and wherein the reflective matrix element is disposed between the black matrix element and an alignment layer of the liquid crystal layer.  
Regard to claim 18, Liu et al. teach the display system, wherein the liquid crystal layer of the first display unit being pixelated includes a first pixel [corresponding to the colour filter film 1, 2, 3] that is contiguous to a second pixel [corresponding to the colour filter film 1, 2, 3]; wherein the first pixel [corresponding to the colour filter film 1, 2, 3] is separated from the second pixel by the matrix structure; wherein the matrix structure includes a first reflective matrix layer [light reflecting layer 5], a second reflective matrix layer [light reflecting layer 5], and a black matrix element 4; wherein the first reflective matrix layer [light reflecting layer 5] is disposed immediately contiguous to the second pixel; and wherein the second reflective matrix layer [light reflecting layer 5] is disposed adjacent to the first pixel.  

Regard to claim 19, Liu et al. teach the display system, wherein the liquid crystal layer of the first display unit being pixelated includes a first pixel that is contiguous to a second pixel; wherein the first pixel is separated from the second pixel by the matrix structure; wherein the matrix structure includes a reflective matrix layer [light reflecting layer 5]; and wherein the reflective matrix layer [light reflecting layer 5] is disposed immediately contiguous to the first pixel.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display system as IMAOKU et al. disclosed with the features of 15-19 for configured to adjust an amount of light emitted from the illuminator [0003] ensuring local dimming accuracy more easily [0033] as Suzuki (US 20190355321) taught.

3.	Claims 1-2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over IMAOKU et al. (US 20180031897) as IDS provide in view of Yoshida (US 6822711), Suzuki (JP 2018200374) and Suzuki (US 20190355321).

    PNG
    media_image4.png
    347
    457
    media_image4.png
    Greyscale

Regard to claims 1 and 14, IMAOKU et al. disclose a display system comprising: 
a backlight 30 including a housing receiving one or more light emitting elements to generate and project light from the backlight and one or more reflective portions disposed on the housing [the first liquid crystal panel 10, the diffuser sheet 40, and the second liquid crystal panel 20 are attached to one another and are held, together with the backlight 30, in a holding member (housing, frame, or chassis) made of metal or resin [0037]]; 
a first display unit 20 disposed proximate the backlight, wherein the first display unit includes: 
an upper substrate [a second opposing substrate 21b], 
a liquid crystal layer 20 cooperating with the upper substrate, wherein the liquid crystal layer of the first display unit is pixelated, wherein a periphery of each pixel includes a matrix structure disposed thereon [a pixel forming layer 25 (second pixel forming layer) which includes a second black matrix 25a is formed on a surface of the second opposing substrate 21b on the second liquid crystal layer 22 side [0056]], 
a lower substrate [a second TFT substrate 21a] disposed opposite the upper substrate and cooperating with the liquid crystal layer 20, 
a first polarizer (not a reflective polarizer) having a body including an upper surface and an opposing lower surface that cooperates with the upper substrate, and a second polarizer (not a reflective polarizer) having a body including an upper surface cooperating with the lower substrate and an opposing lower surface [one of the second polarizers 23 is attached to an outer surface of the second TFT substrate 21a (on the side opposite the second liquid crystal layer 22 side), and the other one of the second polarizers 23 is attached to an outer surface of the second opposing substrate 21b (on the side opposite the second liquid crystal layer 22 side). Moreover, the second polarizers 23 are disposed so that polarization directions of the second polarizers 23 are perpendicular to each other. In other words, the pair of second polarizers 23 is arranged in crossed nicols [0060]]; 
a second display unit 10 disposed proximate the first display unit, wherein the second display unit includes: 
an upper substrate [a first opposing substrate 11b], 
a thin film transistor (TFT) display layer [a first liquid crystal layer 12] cooperating with the upper substrate, 
a lower substrate [a first TFT substrate 11a] disposed opposite the upper substrate and cooperating with the TFT display layer, 
a first linear polarizer 13 having a body including an upper surface cooperating with the lower substrate of the second display unit and an opposing lower surface; and a second linear polarizer having a body including an upper surface and an opposing lower surface cooperating with the upper substrate of the second display unit [one of the first polarizers 13 is attached to an outer surface of the first TFT substrate 11a (on the side opposite the first liquid crystal layer 12 side), and the other one of the first polarizers 13 is attached to an outer surface of the first opposing substrate 11b (on the side opposite the first liquid crystal layer 12 side). Moreover, the first polarizers 13 are disposed so that polarization directions of the first polarizers 13 are perpendicular to each other. In other words, the pair of first polarizers 13 is arranged in crossed nicols [0050]. Then, the first polarizers 13 are obviously the linear polarizers with having crossed nicols]; 
a diffuser 40 disposed between the first display unit and the second display unit, wherein the diffuser provides a light profile transition for light transmitted through the first display unit. 

IMAOKU et al. fail to disclose the display system, wherein (A) the first display unit includes the first and second polarizers of the first display unit are reflective polarizer, wherein (B) the liquid crystal layer of the first display unit is pixelated, wherein each pixel is dynamically configured to optically rotate polarized light to produce a local dimming backlight at the pixel level, and (C) the display system comprising a microcontroller for controlling the backlight, the first display unit and the second display unit, wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state.  

Yoshida et al. teach the display system, wherein (A) the first display unit includes the first and second polarizers of the first display unit are reflective polarizer for increasing the brightness of the screen by effectively utilizing the external light incident from the front side and also permits obtaining a good contrast (col. 2 lines 27-32).

Suzuki teaches the display system, wherein (B) the liquid crystal layer of the first display unit is pixelated, wherein each pixel is dynamically configured to optically rotate polarized light to produce a local dimming backlight at the pixel level [the controller CT turns on the first pixel PX1 corresponding to the high luminance part HB and turns off the first pixel PX1 corresponding to the low luminance part LB in the dimming area A1. Further, the controller CT turns on the second pixel PX2 corresponding to the high luminance part HB and turns off the second pixel PX2 corresponding to the low luminance part LB in the display area A2 since the twisted liquid crystal LC1 in pixels is inherently dynamically configured to the optically rotated polarized light when the controller turns on or turns off on pixel].

    PNG
    media_image2.png
    391
    1438
    media_image2.png
    Greyscale

Suzuki (US 20190355321) teaches (C) the display system comprising a microcontroller [signal processor 10 is an integrated circuit such as a field-programmable gate array (FPGA) [0025]] for controlling the backlight 50 [the signal processor 10 generates a light control signal (dimming control signal) DI based on the input signal IP. The signal processor 10 outputs the light control signal DI to the light controller 70], the first display unit [a light controller 70] and the second display unit [a display device 30], wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state [The light controller 70 is located between the display device 30 and the illuminator 50 and can therefore control the light amount between the display device 30 and the illuminator 50, thereby ensuring local dimming accuracy more easily [0033]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display system as IMAOKU et al. disclosed, wherein (A) the first display unit includes the first and second polarizers of the first display unit are reflective polarizer for increasing the brightness of the screen by effectively utilizing the external light incident from the front side and also permits obtaining a good contrast (col. 2 lines 27-32) as Yoshida et al. taught; (B) the liquid crystal layer of the first display unit is pixelated, wherein each pixel is dynamically configured to optically rotate polarized light to produce a local dimming backlight at the pixel level for forming an image that the user can visually recognize and increasing the contrast ratio of the display device as Suzuki taught; and (C) the display system comprising a microcontroller for controlling the backlight, the first display unit and the second display unit, wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state for configured to adjust an amount of light emitted from the illuminator [0003] ensuring local dimming accuracy more easily [0033] as Suzuki (US 20190355321) taught.

Regard to claim 2, IMAOKU et al. disclose the display system, wherein the matrix structure disposed on the periphery of each of the pixels comprises a black matrix structure [a second black matrix 25a is formed on a surface of the second opposing substrate 21b on the second liquid crystal layer 22 side [0056]].  

3.	Claims 1-2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over IMAOKU et al. (US 20180031897) as IDS provide in view of Tanetaka et al. (WO 9904315) and Suzuki (JP 2018200374) and Suzuki (US 20190355321).

    PNG
    media_image4.png
    347
    457
    media_image4.png
    Greyscale

Regard to claims 1 and 14, IMAOKU et al. disclose a display system comprising: 
a backlight 30 including a housing receiving one or more light emitting elements to generate and project light from the backlight and one or more reflective portions disposed on the housing [the first liquid crystal panel 10, the diffuser sheet 40, and the second liquid crystal panel 20 are attached to one another and are held, together with the backlight 30, in a holding member (housing, frame, or chassis) made of metal or resin [0037]]; 
a first display unit 20 disposed proximate the backlight, wherein the first display unit includes: 
an upper substrate [a second opposing substrate 21b], 
a liquid crystal layer 20 cooperating with the upper substrate, wherein the liquid crystal layer of the first display unit is pixelated, wherein a periphery of each pixel includes a matrix structure disposed thereon [a pixel forming layer 25 (second pixel forming layer) which includes a second black matrix 25a is formed on a surface of the second opposing substrate 21b on the second liquid crystal layer 22 side [0056]], 
a lower substrate [a second TFT substrate 21a] disposed opposite the upper substrate and cooperating with the liquid crystal layer 20, 
a first polarizer (not a reflective polarizer) having a body including an upper surface and an opposing lower surface that cooperates with the upper substrate, and a second polarizer (not a reflective polarizer) having a body including an upper surface cooperating with the lower substrate and an opposing lower surface [one of the second polarizers 23 is attached to an outer surface of the second TFT substrate 21a (on the side opposite the second liquid crystal layer 22 side), and the other one of the second polarizers 23 is attached to an outer surface of the second opposing substrate 21b (on the side opposite the second liquid crystal layer 22 side). Moreover, the second polarizers 23 are disposed so that polarization directions of the second polarizers 23 are perpendicular to each other. In other words, the pair of second polarizers 23 is arranged in crossed nicols [0060]]; 
a second display unit 10 disposed proximate the first display unit, wherein the second display unit includes: 
an upper substrate [a first opposing substrate 11b], 
a thin film transistor (TFT) display layer [a first liquid crystal layer 12] cooperating with the upper substrate, 
a lower substrate [a first TFT substrate 11a] disposed opposite the upper substrate and cooperating with the TFT display layer, 
a first linear polarizer 13 having a body including an upper surface cooperating with the lower substrate of the second display unit and an opposing lower surface; and a second linear polarizer having a body including an upper surface and an opposing lower surface cooperating with the upper substrate of the second display unit [one of the first polarizers 13 is attached to an outer surface of the first TFT substrate 11a (on the side opposite the first liquid crystal layer 12 side), and the other one of the first polarizers 13 is attached to an outer surface of the first opposing substrate 11b (on the side opposite the first liquid crystal layer 12 side). Moreover, the first polarizers 13 are disposed so that polarization directions of the first polarizers 13 are perpendicular to each other. In other words, the pair of first polarizers 13 is arranged in crossed nicols [0050]. Then, the first polarizers 13 are obviously the linear polarizers with having crossed nicols]; 
a diffuser 40 disposed between the first display unit and the second display unit, wherein the diffuser provides a light profile transition for light transmitted through the first display unit. 

IMAOKU et al. fail to disclose the display system, wherein (A) the first display unit includes the first and second polarizers of the first display unit are reflective polarizer and the second display unit explicitly includes the linear first and second polarizers, wherein (B) the liquid crystal layer of the first display unit is pixelated, wherein each pixel is dynamically configured to optically rotate polarized light to produce a local dimming backlight at the pixel level, and (C) the display system comprising a microcontroller for controlling the backlight, the first display unit and the second display unit, wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state.  

    PNG
    media_image5.png
    274
    586
    media_image5.png
    Greyscale

Tanetaka et al. teach the display system, wherein (A) the first display unit 200 includes the first and second polarizers 22/23 of the first display unit are reflective polarizer [the second polarizing plate 22 and the third polarizing plate 23 of the first display unit use a reflective polarizing plate]; second display unit 100 includes first second linear polarizer on upper substrate is an absorption polarizer that transmits linearly polarized light having a vibration plane parallel to the easy transmission axis and absorbs linearly polarized light having a vibration plane perpendicular to the easy transmission axis. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first linear polarizer on lower substrate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977).

Suzuki (JP 2018200374) teaches the display system, wherein (B) the liquid crystal layer of the first display unit is pixelated, wherein each pixel is dynamically configured to optically rotate polarized light to produce a local dimming backlight at the pixel level [the controller CT turns on the first pixel PX1 corresponding to the high luminance part HB and turns off the first pixel PX1 corresponding to the low luminance part LB in the dimming area A1. Further, the controller CT turns on the second pixel PX2 corresponding to the high luminance part HB and turns off the second pixel PX2 corresponding to the low luminance part LB in the display area A2 since the twisted liquid crystal LC1 in pixels is inherently dynamically configured to the optically rotated polarized light when the controller turns on or turns off on pixel].

    PNG
    media_image2.png
    391
    1438
    media_image2.png
    Greyscale

Suzuki (US 20190355321) teaches (C) the display system comprising a microcontroller [signal processor 10 is an integrated circuit such as a field-programmable gate array (FPGA) [0025]] for controlling the backlight 50 [the signal processor 10 generates a light control signal (dimming control signal) DI based on the input signal IP. The signal processor 10 outputs the light control signal DI to the light controller 70], the first display unit [a light controller 70] and the second display unit [a display device 30], wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state [The light controller 70 is located between the display device 30 and the illuminator 50 and can therefore control the light amount between the display device 30 and the illuminator 50, thereby ensuring local dimming accuracy more easily [0033]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display system as IMAOKU et al. disclosed, wherein (A) the first display unit includes the first and second polarizers of the first display unit are reflective polarizer for improve the display quality of the second (view) liquid crystal display panel Tanetaka et al. taught; (B) the liquid crystal layer of the first display unit is pixelated, wherein each pixel is dynamically configured to optically rotate polarized light to produce a local dimming backlight at the pixel level for forming an image that the user can visually recognize and increasing the contrast ratio of the display device as Suzuki taught; and (C) the display system comprising a microcontroller for controlling the backlight, the first display unit and the second display unit, wherein the microcontroller is configured to execute instructions to adjust the liquid crystal layer of the first display unit between at least a first transmissive state and a second transmissive state for configured to adjust an amount of light emitted from the illuminator [0003] ensuring local dimming accuracy more easily [0033] as Suzuki (US 20190355321) taught.

Regard to claim 2, IMAOKU et al. disclose the display system, wherein the matrix structure disposed on the periphery of each of the pixels comprises a black matrix structure [a second black matrix 25a is formed on a surface of the second opposing substrate 21b on the second liquid crystal layer 22 side [0056]].  

5.	Claims 3-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over IMAOKU et al. (US 20180031897) as IDS provide in view of Tanetaka et al. (WO 9904315), Suzuki (JP 2018200374) and Suzuki (US 20190355321) applied to claims 1, 14 in further view of Liu et al. (CN 102749752).

IMAOKU et al. fail to disclose the features of 3-11 and 15-19.

    PNG
    media_image3.png
    119
    668
    media_image3.png
    Greyscale

Regard to claim 3, Liu et al. teach the display system, wherein the matrix structure disposed on the periphery of each of the pixels comprises a matrix structure fabricated from reflective material [light reflecting layer 5].  

Regard to claim 4, Liu et al. teach the display system, wherein the matrix structure disposed on the periphery of each of the pixels comprises a black matrix structure 4 and a matrix structure fabricated from reflective material [light reflecting layer 5].  
Regard to claim 5, Liu et al. teach the display system, wherein the matrix structure disposed on the periphery of each of the pixels comprises a first matrix structure fabricated from a reflective material and a structure fabricated from the reflective material [light reflecting layer 5].  

Regard to claim 6, Liu et al. teach the display system, wherein the liquid crystal layer of the first display unit being pixelated includes a first pixel [corresponding to the colour filter film 1, 2, 3] that is contiguous to a second pixel; wherein the first pixel is separated from the second pixel [corresponding to the colour filter film 1, 2, 3] by the matrix structure 4;  wherein the matrix structure includes a reflective matrix element [light reflecting layer 5] and a black matrix element 4; wherein the black matrix element 4 is disposed immediately contiguous to the reflective matrix element [light reflecting layer 5]; and
wherein the reflective matrix element is disposed immediately contiguous to the first pixel [corresponding to the colour filter film 1, 2, 3].  

Regard to claims 7 and 15, Liu et al. teach the display system, wherein the liquid crystal layer of the first display unit being pixelated includes a first pixel [corresponding to the colour filter film 1, 2, 3] that is contiguous to a second pixel [corresponding to the colour filter film 1, 2, 3]; wherein the first pixel is separated from the second pixel by the matrix structure; wherein the matrix structure includes a reflective matrix element [light reflecting layer 5] and a black matrix element 4; and wherein the black matrix element is disposed immediately contiguous to the second pixel.  

Regard to claims 8 and 16, Liu et al. teach the display system, wherein the liquid crystal layer of the first display unit being pixelated includes a first pixel [corresponding to the colour filter film 1, 2, 3] that is contiguous to a second pixel [corresponding to the colour filter film 1, 2, 3]; wherein the first pixel is separated from the second pixel by the matrix structure; wherein the matrix structure includes a reflective matrix element [light reflecting layer 5] and a black matrix element 4; and wherein the reflective matrix element is disposed immediately contiguous to the second pixel.  

Regard to claims 9 and 17, Liu et al. teach the display system, wherein the liquid crystal layer of the first display unit being pixelated includes a first pixel [corresponding to the colour filter film 1, 2, 3] that is contiguous to a second pixel [corresponding to the colour filter film 1, 2, 3];  wherein the first pixel is separated from the second pixel by the matrix structure; wherein the matrix structure includes a reflective matrix element [light reflecting layer 5] and a black matrix element 4; wherein the black matrix element is disposed immediately contiguous to the second pixel; and wherein the reflective matrix element is disposed between the black matrix element and an alignment layer of the liquid crystal layer.  
Regard to claims 10 and 18, Liu et al. teach the display system, wherein the liquid crystal layer of the first display unit being pixelated includes a first pixel [corresponding to the colour filter film 1, 2, 3] that is contiguous to a second pixel [corresponding to the colour filter film 1, 2, 3]; wherein the first pixel [corresponding to the colour filter film 1, 2, 3] is separated from the second pixel by the matrix structure; wherein the matrix structure includes a first reflective matrix layer [light reflecting layer 5], a second reflective matrix layer [light reflecting layer 5], and a black matrix element 4; wherein the first reflective matrix layer [light reflecting layer 5] is disposed immediately contiguous to the second pixel; and wherein the second reflective matrix layer [light reflecting layer 5] is disposed adjacent to the first pixel.  

Regard to claims 11 and 19, Liu et al. teach the display system, wherein the liquid crystal layer of the first display unit being pixelated includes a first pixel that is contiguous to a second pixel; wherein the first pixel is separated from the second pixel by the matrix structure; wherein the matrix structure includes a reflective matrix layer [light reflecting layer 5]; and wherein the reflective matrix layer [light reflecting layer 5] is disposed immediately contiguous to the first pixel.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display system as IMAOKU et al. disclosed with the features of 3-11 and 15-19 for providing good visibility even under the environment of high light and strong as Liu et al. taught.

6.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over IMAOKU et al. (US 20180031897) as IDS provide in view of Yoshida (US 6822711) (or Tanetaka et al. (WO 9904315)), Suzuki (JP 2018200374) and Suzuki (US 20190355321) applied to claim 1 in further view of Liu et al. (CN 102749752).

IMAOKU et al. and Suzuki also disclose the display system, wherein the TFT display layer is disposed immediately contiguous to the second pixel.  

IMAOKU et al. and Suzuki fail to disclose the display system, wherein the liquid crystal layer of the first display unit being pixelated includes a first pixel that is contiguous to a second pixel; wherein the first pixel is separated from the second pixel by the matrix structure; wherein the matrix structure includes a reflective matrix layer; wherein the reflective matrix layer is disposed immediately contiguous to the first pixel (claim 12); the liquid crystal layer of the first display unit includes a first pixel that is contiguous to a second pixel; wherein the first pixel is separated from the second pixel by the matrix structure; wherein the matrix structure includes a reflective matrix layer and a black matrix element; wherein the reflective matrix layer is disposed immediately contiguous to the first pixel; wherein the black matrix layer is disposed immediately contiguous to the reflective matrix layer (claim 13).

Liu et al. teach the display system, wherein the liquid crystal layer of the first display unit being pixelated includes a first pixel [corresponding to the colour filter film 1, 2, 3] that is contiguous to a second pixel [corresponding to the colour filter film 1, 2, 3]; wherein the first pixel is separated from the second pixel by the matrix structure; wherein the matrix structure includes a reflective matrix layer [light reflecting layer 5]; wherein the reflective matrix layer is disposed immediately contiguous to the first pixel (claim 12); the liquid crystal layer of the first display unit includes a first pixel [corresponding to the colour filter film 1, 2, 3] that is contiguous to a second pixel [corresponding to the colour filter film 1, 2, 3]; wherein the first pixel [corresponding to the colour filter film 1, 2, 3] is separated from the second pixel [corresponding to the colour filter film 1, 2, 3] by the matrix structure; wherein the matrix structure includes a reflective matrix layer [light reflecting layer 5] and a black matrix element 4; wherein the reflective matrix layer is disposed immediately contiguous to the first pixel; wherein the black matrix layer is disposed immediately contiguous to the reflective matrix layer (claim 13).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display system as IMAOKU et al. disclosed, wherein the liquid crystal layer of the first display unit being pixelated includes a first pixel that is contiguous to a second pixel; wherein the first pixel is separated from the second pixel by the matrix structure; wherein the matrix structure includes a reflective matrix layer; wherein the reflective matrix layer is disposed immediately contiguous to the first pixel (claim 12); the liquid crystal layer of the first display unit includes a first pixel that is contiguous to a second pixel; wherein the first pixel is separated from the second pixel by the matrix structure; wherein the matrix structure includes a reflective matrix layer and a black matrix element; wherein the reflective matrix layer is disposed immediately contiguous to the first pixel; wherein the black matrix layer is disposed immediately contiguous to the reflective matrix layer (claim 13) for providing good visibility even under the environment of high light and strong as Liu et al. taught. 

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2018200374) in view of IMAOKU et al. (US 20180031897) as IDS provide and Suzuki (US 20190355321) [or IMAOKU et al. (US 20180031897) as IDS provide in view of Yoshida (US 6822711) (or Tanetaka et al. (WO 9904315), Suzuki (JP 2018200374) and Suzuki (US 20190355321)] applied to claim 14 in further view of SAGARDOYBURU (US 20160004137) as IDS provided.

IMAOKU et al. and Suzuki fail to disclose the display system further comprising a reflective polarizer positioned between the second display unit and the backlight.  

SAGARDOYBURU teaches the display system further comprising a reflective polarizer 224 positioned between the second display unit 202 and the backlight 230.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display system as IMAOKU et al. or Suzuki disclosed, wherein the display system further comprising a reflective polarizer positioned between the second display unit and the backlight for providing a good quality display in twilight or darkness, but are virtually unusable in broad daylight [0003] as SAGARDOYBURU taught.

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2018200374) in view of IMAOKU et al. (US 20180031897) as IDS provide and Suzuki (US 20190355321) [or IMAOKU et al. (US 20180031897) as IDS provide in view of Yoshida (US 6822711) (or Tanetaka et al. (WO 9904315), Suzuki (JP 2018200374) and Suzuki (US 20190355321)] applied to claim 14 in further view of WAMMES KLAUS (KR 20140090989).

IMAOKU et al. and Suzuki fail to disclose the display system further comprising a reflective polarizer positioned between the second display unit and the backlight.  

    PNG
    media_image6.png
    299
    765
    media_image6.png
    Greyscale

WAMMES KLAUS teaches the display system further comprising a reflective polarizer 60 positioned between the second display unit 4 and the backlight 16.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display system as IMAOKU et al. or Suzuki disclosed, wherein the display system further comprising a reflective polarizer positioned between the second display unit and the backlight for the purpose of enabling the use for the manufacture of display as WAMMES KLAUS taught.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NAKANISHI et al. (US 20200264469) disclose an image display device including two liquid crystal panels (i.e., liquid crystal displays (LCDs)) stacked one on top of the other. This type of image display device reduces light leaking from a backlight to display images with a lower black level at a high contrast ratio, as compared to a case using only one liquid crystal panel.
Furukawa et al. (US 20090295707) disclose an illuminating apparatus locally reducing light intensity without depending on the configuration of a light source itself. An illuminating apparatus used as a backlight of a display apparatus having a liquid crystal display panel with a pair of first polarizers, including a light source and a liquid crystal light control panel.
Hasegawa et al. (US 20100188605) disclose a liquid crystal display device including: a backlight system including a reflection and polarization sheet; a back polarizer; a liquid crystal cell; and a front polarizer, stacked in this order, wherein the liquid crystal display device includes a protective film that protects a back face of the back polarizer, the protective film has no retardation in a thickness direction thereof, and when the protective film is viewed in plane, an optic axis of the protective film in an in-plane direction thereof is parallel to an absorption axis of the back polarizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871